DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Pre Amendment received on 07 July 2019 has been acknowledged and entered.
Claims 1-12 have been amended.  
No new claims have been added.
Claims 1- 12 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/07/2019, 03/30/2020, and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure Statements are being considered by the Examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1-10 are directed to a method (i.e., a process).  Claim 11 is directed to a system (i.e., a machine).  Claim 12 is directed to an apparatus (i.e., a machine).  Therefore, claims 1-12 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1 substantially recites: recording the service and the return; recording a modification framework, which specifies a range in which the service and/or the return can be modified; transporting the service object; and determining the return on a basis of the service provided within the modification framework.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.
Independent claim 11 substantially recites: accepting details of the service, the return and a modification framework, wherein the modification framework specifies a range in which the service and/or the return can be modified; accepting an operating state; record the transport of the service object; and determine the return on a basis of the service delivered within the modification framework.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.
Independent claim 12 substantially recites: feed in a service object at a source location and to provide the service object at a destination location; record  the service, the return and a modification framework, wherein the modification framework specifies a range in which the service and/or the return can be modified; record a transporting of the service object; and determine the return on a basis of the service provided within the modification framework.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.
 	Additionally, as per claims 1, 11, and 12, respectively, the step of ”determine the return on a basis of the service provided” as drafted, is a process that, under its broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “a distribution network.”  Claim 11 recites the additional elements of: “an apparatus,” “a distribution network,” “a first interface,” “a second interface,” and “a processing device.”  Claim 12 recites the additional elements of: “a system,” “a distribution network,” “an apparatus,” and “a processing device.”  The additional element of the apparatus/system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “distribution network” for transporting a service object is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the  “first interface” and “second interface”                         for accepting details and accepting an operating state fee is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). The additional element of the “processing device” for recording the transport of service, and to determine the return is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “distribution network” in claim 1; the additional elements of: “an apparatus,” “a distribution network,” “a first interface,” “a second interface,” and “a processing device” in claim 11; and the additional elements of: “a system,” “a distribution network,” “an apparatus,” and “a processing device” in claim 12 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claim 2, recites “feeding in the service object…and extracting…”  which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	As per dependent claims 3-10, the limitations merely narrow the previously recited abstract limitations.  Dependent claim 3 recites availability of the service object.  Dependent claim 4 recites utilization of a component.  Dependent claim 5 recites an upper and/or lower limit for a service parameter.  Dependent claim 6 recites a relationship between the service and the return.  Dependent claim 7 recites a first, second, and third party. Dependent claim 8 recites a smart contract.  Dependent claim 9 recites wherein the transaction is secured by means of a blockchain.  Dependent claim 10 recites a transfer of a digital means of payment. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chassin et al. (US Patent No. 9,425,620 B2).
As per claim 1, Chassin et al. discloses a method for controlling a bilateral transfer, which comprises a provision of a service and a return (Chassin et al.: col. 20, lines 1-4), wherein the provision of the service requires a transport of a service object by means of a distribution network (Chassin et al.: page 20, lines 4-5), the method comprising: 
recording the service and the return (Chassin et al.: page 20, lines 13-20; FIG 6, At 610, a plurality of local requests for electricity and a plurality of local offers for supplying electricity are received. The requests and offers are “local” in the sense that they are received from direct users and suppliers of power rather than from transmission nodes on the same nodal level that are also submitting bids or offers. The requests and offers can comprise data messages as explained above with respect to FIG. 5); 

recording a modification framework, which specifies a range in which the service and/or return can be modified (Chassin et al.: page 22, line 65 thru page 23, line 4) The settled price can then be sent to the consumer, who is then contractually obligated to consume the contracted amount of electricity at the settled price for the next time period, with penalties or premiums for non-compliance outside certain limits that may be shared or traded with other customers within the distribution market, bilaterally or managed by the market itself);

transporting the service object by means of the distribution network as a function of an operating state of the distribution network (Chassin et al.: page 20, lines 46-62; FIG. 6 [618],[620] 89) At 618, net power flow imbalances are determined for the local transmission node. For example, the proposed injections and withdraws from the other transmission nodes can be transmitted to one another (or computed centrally). The proposed injections and withdraws from all the nodes can be used, for example, to perform a physical load flow calculation that computes actual power flow in the network. When the proposed injections and withdraws do not match one another, a resulting net imbalance exists between the relevant nodes; At 620, the net power flow imbalances of the local transmission node are evaluated to determine whether they are zero or within an acceptable tolerance value of zero (e.g., a predetermined or user-selected tolerance value; and If the net power flow imbalances are not within the acceptable tolerance, then the injection-withdrawal data (e.g., the injection-withdrawal curve) is adjusted at 622); and 
determining the return on a basis of the service provided within the modification framework (Chassin et al.: page 20, lines 36-45; FIG. 6 [616]) At 616, a sample closing of the market is performed. For instance, the sample closing of the market can be locally performed. The initial price selected can be, for example, the price at which the local market would have closed using just the local requests and offer (e.g., using a double-auction technique). Alternatively, data from the other transmission nodes can be factored in (e.g., the highest bids and lowest offers from the other transmission nodes can be factored in to the closing price). After closing, proposed injections and/or withdrawals are known at the transmission node).
  
As per claim 2, Chassin et al. discloses the method as claimed in claim 1, wherein the transporting comprises feeding in the service object at a source location and extracting the service object at a destination location (Chassin et al.: col. 13, lines 3-26; FIGS 4A and 4B [410],[412],[414]) FIG. 4A shows a local resource consumer 410 that makes demands on a local transmission node (e.g., the local feeder) 412, which in turn aggregates local requests to make an aggregated bulk request on a next-higher nodal level. In the illustrated embodiment, the next-higher nodal level is bulk distribution service provider 414, but can be a transmission node associated with a subtransmission substation, transmission substation, or other higher-order node in the electrical grid. FIG. 4B shows a local producer 420 that makes offers to a local transmission node (e.g., the local feeder) 422, which in turn aggregates local offers to make an aggregated offer on a next-higher nodal level. In the illustrated embodiment, the next-higher nodal level is bulk distribution provider 424. Any number of service providers can be combined to construct a system of arbitrary size and complexity); also see FIG. 5 [510],[512].  

As per claim 4, Chassin et al. discloses the method as claimed in claim 2, wherein its utilization of a component of the distribution network at a time of the transport is determined and the service is modified according to the utilization (Chassin et al.: col. 11, lines 46-59; In one exemplary embodiment, resource requests comprise two pieces of information: the quantity of the resource desired (described, for example, as a rate of consumption for the time frame over which the resource will be allocated) and the requested index value. In some embodiments, the requested index value is the maximum index value at which the quantity will be consumed. Desirably, consumers submit at least one such request for each time frame in which they wish to consume, and the time frame is determined by the local transmission node. The time frame can vary from embodiment to embodiment, but in some embodiments is 60 minutes or less, 15 minutes or less, or 5 minutes or less, and some embodiments can use mixed time and/or overlapping frames.

As per claim 5, Chassin et al. discloses the method as claimed in claim 1, wherein the modification framework comprises an upper limit (Chassin et al.: FIG. 7; Higher-Level Transmission Node Market 740); and/or 
lower limit for a service parameter in terms of the service object (Chassin et al.: FIG. 7; Lower-Level Transmission Node Market 740); 1780000.00893-NY  

As per claim 6, Chassin et al. discloses the method as claimed in claim wherein a relationship between the service and the return is defined within an overall modification framework by means of a function (Chassin et al.: col. 21, lines 16-26; At the distribution level, a distribution utility delivers power to its customers, including the effects of demand, local distributed generation, and local distributed storage, which all may respond to price. The power the distribution utility delivers has both real and reactive components, and certain devices (e.g., some types of generation and storage devices) can inject (and, in the case of storage, withdraw) real and/or reactive power. This can offset the power that must be generated or purchased from the bulk transmission grid level); also see col. 22, lines 33-40.  

As per claim 7, Chassin et al. discloses the method as claimed in claim 1 wherein the service is provided by a first party (FIG. 5 [512]) and the return is provided by a second party (FIG. 5 [510]), wherein the transportation is controlled by a third party FIG. 3 [312] and only the third party determines the return as a function of parameters of the service object during the transport thereof.  

As per claim 11, Chassin et al. discloses an apparatus (Chassin et al.: FIGS. 6 and 7) for controlling a bilateral transfer (Chassin et al.: FIG. 7 [700]), which comprises a provision of a service and a return (Chassin et al.: page 20, lines 1-4), wherein the provision of the service requires the transporting of a service object by means of a distribution network (Chassin et al.: page 20, lines 4-5), the apparatus comprising: 
a first interface Chassin et al.: (page 20, lines 13-20; FIG. 6 [610] for accepting details of the service, the return and a modification framework, 
wherein the modification framework specifies a range in which the service and/or the return can be modified; 
a second interface (Chassin et al.: page 20, lines 46-62; FIG. 6 [618],[620]) for accepting an operating state of the distribution network; and
a processing device (Chassin et al.: page 20, lines 36-45; FIG. [616]), which is configured: 
to record the transport of the service object (Chassin et al.: page 20, lines 46-62; FIG. 6 [618],[620]; FIG. 7 [711],[713]), and 
to determine the return (Chassin et al.: page 20, lines 36-45; FIG. 6, [616] on a basis of a service delivered within the modification framework (page 22, line 65- page 23, line 4).  

As per claim 12, Chassin et al. discloses a system (Chassin et al.: FIG. 1 [100]) for controlling a bilateral transfer (Chassin et al.: FIG. 1 [165]), which comprises a provision of a service and a return (Chassin et al.: page 20, lines 1-4), 
wherein the provision of the service requires the transporting of a service object by means of a distribution network (Chassin et al.: page 20, lines 4-5), the system comprising: 
a distribution network (Chassin et al.: FIG. 7 [700]), which is configured to feed in a service object at a source location (Chassin et al.: FIG. 7 [750]) and to provide the service object at a destination location (Chassin et al.: FIG. 7 [720]); 
an apparatus (Chassin et al.: page 20, lines 46-62; FIG. 6 [618][620] and FIG. 7 [711],[713]), for determining an operating state of the distribution network; 
a processing device (Chassin et al.: FIG. 7 [710],[712]), which is configured:
to record the service, the return and a modification framework (Chassin et al.: page 22, line 65 – page 23, line 4), wherein the modification framework specifies range in which the service and/or the return can be modified; 
to record a transporting of the service object (Chassin et al.: FIG. 6 [618],[620] and FIG. 7 [711],[713] ) by means of the distribution network as a function of an operating state of the distribution network; and 
to determine the return (Chassin et al.: page 20, lines 36-45, FIG. [616]), on a basis of the service provided within the modification framework (Chassin et al.: page 22, line 65- page 23, line 4).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al. (US Patent No. 9,425,620 B2) in view of Lof et al. (US PG Pub. 20030126060 A1)
As per claim 3, Chassin et al. discloses the method as claimed in claim 1.  Chassin et al. does not explicitly disclose, however, Lof et al. discloses, 
wherein an availability of the service object in the distribution network at a time of the transport is determined and the service is modified according to the availability (Lof et al.: [0067]; The premier power facilities 505 also had an ability to provide reactive power to the grid at a position that is near the wind farm 503. As recognized by the present inventors, the longer term output power from the wind farm 503 may be made sufficiently predictable and reliable, in a business setting, such that units of the electrical power produced by the wind farm may be "guaranteed" by contractual relationships or other agreements with hydroelectric plant 511, in this example. These agreements are helpful in the event of a wind lull for the wind farm 503, where a control message is dispatched to the hydroelectric plant 511 to provide a compensating amount of electric power to offset the short fall from the wind farm. Using the cooperative arrangement the energy output obligation from the wind farm is achieved by asking the hydroelectric plant 511 to output sufficient power to compensate for the temporary short fall from the wind farm. Chassin et al.: col. 3, lines 47-57).  The Examiner interprets this to mean that “availability” is availability of the windfarm and the service is modified to incorporate additional output from hydro power plant(s) based on short fall in wind energy availability.  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chassin et al. to include the modifying a service as taught by Lof et al. in order to provide a reliable source of power to fulfill agreements and/or contracts based on availability (Lof et al..: [0067,[0069],Abstract).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chassin et al. (US Patent No. 9,425,620 B2) in view of Stocker et al. (US PG Pub. 2018/0232819 A1).
As per claim 8, Chassin et al. discloses the method as claimed in claim 1. Chassin et al. does not explicitly disclose, however, Stocker et al. discloses
wherein the service, the return, and the modification framework are defined by means of a smart contract (Stocker et al.: [0112] A supply medium transaction agreement 458 may be stored within a smart contract 458 in a block 450. A smart contract 458 may comprise computer program code. In the supply medium transaction agreement 458, in particular, the exchange or the delivery or receipt of a certain amount of supply medium for a certain time period and/or a transaction criterion as a given price, can be agreed between a first entity comprising a meter and another entity comprising a meter; and  [0103] In the present block chain 424 different types of messages, for example, within a smart contract (algorithm and/or storage at the block chain) can be processed and/or stored. Preferably, the message 452 comprises the quantity of a supply medium, such as electrical power, consumed or delivered by an entity and measured by a meter of the entity per time unit). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chassin et al. to include the blockchain technology as taught by Stocker et al. in order to generate a supply medium transaction agreement between entities in a tamper-proof manner (Stocker et al.: [0049]).


As per claim 9, Chassin et al. discloses the method as claimed in claim 1. Chassin et al. does not explicitly disclose, however, Stocker et al. discloses:
 	wherein the transaction is secured by means of a blockchain ([0049] the peer-to-peer application can be a block chain comprising at least two interconnected blocks. The block chain technology or “decentral ledger technology” is already used in the payment by means of a crypto currency, such as Bitcoin).  Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chassin et al. to include the blockchain technology as taught by Stocker et al. in order to generate a supply medium transaction agreement between entities in a tamper-proof manner (Stocker et al.: [0049]).

As per claim 10, Chassin et al. discloses the method as claimed claim 1. Chassin et al. does not explicitly disclose, however, Stocker et al. discloses:
wherein the return comprises a transfer of a digital means of payment ([0042] For example, a certain amount of a crypto currency can be established as a transaction criterion); and [0049] the peer-to-peer application can be a block chain comprising at least two interconnected blocks. The block chain technology or “decentral ledger technology” is already used in the payment by means of a crypto currency, such as Bitcoin). Therefore, it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chassin et al. to include the blockchain technology as taught by Stocker et al. in order to generate a supply medium transaction agreement between entities in a tamper-proof manner (Stocker et al.: [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Da Silva et al. (DE 102010002914 A1), discloses a method and apparatus for electrical consumption and production collection.
2)  Runyon, Jennifer “How Smart Contracts [Could} Simplify Clean Energy Distribution”, 05.15.2017, renewableenergy.com, 8 pages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628